248 U.S. 457 (1919)
COON
v.
KENNEDY.
No. 398.
Supreme Court of United States.
Argued December 11, 1918.
Decided January 13, 1919.
ERROR TO THE COURT OF ERRORS AND APPEALS OF THE STATE OF NEW JERSEY.
Mr. James D. Carpenter, Jr., for plaintiff in error.
Mr. Isidor Kalisch for defendant in error.
Memorandum opinion by MR. JUSTICE McREYNOLDS.
This writ of error runs to a judgment of the Court of Errors and Appeals of New Jersey filed March 11, 1918, 91 N.J.L. 598, denying relief to Rebecca Coon who *458 sued to recover under the New Jersey Workmen's Compensation Act on account of her husband's death by drowning in the navigable waters of that State while employed as a fireman on a tug boat.
The court held that as the accident occurred August 4, 1915, the Act of Congress approved October 6, 1917, c. 97, 40 Stat. 395, "saving . . . to claimants the rights and remedies under the workmen's compensation law of any State" was inapplicable, and that under the doctrine announced in Southern Pacific Co. v. Jensen, 244 U.S. 205, the rights of the parties depended upon the maritime law of the United States.
There was no decision against the validity of a treaty or statute of or an authority exercised under the United States, nor in favor of the validity of a statute of or an authority exercised under a State challenged because of repugnance to the Constitution, treaties or laws of the United States. Consequently, under the Act of September 6, 1916, c. 448, 39 Stat. 726, the writ of error was improperly sued out and must be
Dismissed.